BASKIN, Judge.
In this appeal from a final judgment of dissolution of marriage, the husband challenges the trial court’s “special equity” award to the wife of his one-half interest in the marital condominium.
Although the award to the wife of the husband’s half-interest in the marital home was mislabeled a “special equity,” the record reflects that such provision can be upheld as equitably appropriate under the circumstances despite its mistaken nomenclature. Roffe v. Roffe, 404 So.2d 1095 (Fla. 3d DCA 1981); McCall v. McCall, 386 So.2d 275 (Fla. 2d DCA 1980); see Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Duncan v. Duncan, 379 So.2d 949 (Fla.1980). Finding that a “reasonable person would take the view adopted by the trial judge,” Vandergriff v. Vandergriff, 456 So.2d 464 (Fla.1984), we conclude that the trial judge, who was in a better position to determine the demeanor and credibility of the witnesses, did not abuse his discretion, and we affirm the award of the husband’s interest in the marital domicile as an appropriate lump sum alimony award.
Affirmed as modified.